[Cite as State v. Mims, 2019-Ohio-4615.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                   Court of Appeals No. L-18-1166

        Appellee                                Trial Court No. CR0201801511

v.

Anthony Mims                                    DECISION AND JUDGMENT

        Appellant                               Decided: November 8, 2019

                                            *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Alyssa Breyman, Assistant Prosecuting Attorney, for appellee.

        Laurel A. Kendall, for appellant.

                                            *****

        SINGER, J.

        {¶ 1} Appellant, Anthony Mims, appeals from the July 27, 2018 judgment of the

Lucas County Court of Common Pleas convicting him of felonious assault, a violation of

R.C. 2093.11, a second-degree felony, and domestic violence, a violation of R.C.

2919.25, a fourth-degree felony. The two convictions merged for sentencing and the
state elected to request sentencing on the felonious assault charge. Appellant was

sentenced to eight years of imprisonment. For the reasons which follow, we affirm.

       {¶ 2} Appellant asserts the following assignments of error:

              I. APPELLANT’S CONVICTIONS FOR FELONIOUS ASSAULT

       AND DOMESTIC VIOLENCE WERE BASED ON INSUFFICIENT

       EVIDENCE.

              II. APPELLANT’S CONVICTIONS FOR FELONIOUS

       ASSAULT AND DOMESTIC VIOLENCE WERE AGAINST THE

       MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 3} The following evidence was submitted at trial. At approximately 9:30 p.m.

on March 2, 2018, the victim was exiting her home, holding her young son and her cell

phone, when she was punched in the face by someone’s closed fist and her nose started

bleeding and swelling. She dropped her phone and her attacker took it. Despite a broken

porch light, she testified she had no problem recognizing appellant as her assailant. After

she and her kids ran back in the house and she grabbed a towel, she went back outside.

She recognized appellant’s voice as he yelled a profanity before driving off in a red car.

It was too dark to describe the car and she did not recognize it. At that time, the victim

noticed someone had taken her child’s bike and used it to break the front and rear

windows of her car sometime within the half hour since she had arrived home that

evening and when she had been attacked. Part of the bike remained in the back window




2.
and the bike was mangled. She immediately drove to her sister’s house with her children

and her sister called the police.

       {¶ 4} A police officer confirmed a 911 call logged at 9:48 p.m. that evening. The

police officer on the scene testified the paramedics that arrived recommended the victim

go to a hospital and the officer drove her. The officer testified the victim was bleeding

and was very upset. The officer identified pictures of the victim’s fractured nose. The

officer also observed the damages to her car. Video from his partner’s body cam of the

conversation was admitted into evidence. The victim further testified she was off work

for 3-4 days and it took several weeks for the swelling to go away.

       {¶ 5} The victim testified that she had been in a relationship with appellant for

approximately seven years and gave birth to three children during that time. The victim

stated she ended the relationship in January 2018, because it had simply run its course.

But, she also admitted that just prior to that time, she had learned their middle child was

not appellant’s child. The victim had not told appellant because she anticipated a

negative reaction from him. After the breakup, the victim and appellant discussed the

rumors he was hearing about the child. Despite the breakup, the victim testified that

appellant continued to face time with the kids and she had spoken with him on the day of

the assault. The victim believed appellant used her phone to identify the child’s father.

       {¶ 6} Appellant stipulated to the fact of his 2015 conviction for domestic violence.

Appellant testified on his own behalf and denied being at the victim’s home that night.

He stated he could not remember that evening but also testified he was sleeping at his




3.
niece’s home at the time of the assault. He further testified he had known since

December 2017, that he was not the father of one of their children. He admitted he was

hurt by the victim’s lies, but denied being angry. He testified he and the victim broke up

at that time.

       {¶ 7} In his first assignment of error, appellant argues there was insufficient

evidence to support his convictions.

       {¶ 8} Sufficiency of the evidence is a legal question of whether there was adequate

evidence to present a case to the jury. State v. Thompkins, 78 Ohio St.3d 380, 386, 678

N.E.2d 541 (1997). The appellate court does not weigh the evidence nor assess the

credibility of the witnesses. State v. Beasley, 153 Ohio St.3d 497, 2018-Ohio-493, 108

N.E.3d 1028, ¶ 207; State v. Walker, 55 Ohio St.2d 208, 212, 378 N.E.2d 1049 (1978).

The evidence must be viewed in favor of the prosecution and we must find that “any

rational trier of fact could find the essential elements of the crime were proven beyond a

reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph

two of the syllabus, citing Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61

L.E.2d 560 (1979).

       {¶ 9} In this case, the state was required to prove that appellant committed

felonious assault by “knowing[ly] * * * cause[ing] serious physical harm to another,” and

domestic violence by “knowingly caus[ing] or attempt[ing] to cause physical harm to a

family or household member.”




4.
       {¶ 10} Appellant argues that the only evidence to support his conviction was the

testimony of the victim, whose account of the incident was never thoroughly

corroborated by the police when it could have been. He argued the police never verified

the victim’s porch light was out or confirmed there was sufficient lighting in the area to

have identified her assailant. The police also never verified there was broken glass in her

driveway or whether appellant owned a red, four-door car. Therefore, he argues, the

identity of appellant as the assailant is dependent solely upon the credibility of the

victim’s testimony. Appellant further asserts the victim’s credibility is impaired by the

fact that the accuracy of her identification of appellant as the assailant was error-prone

because the event happened quickly, her view was impaired by the lay of the house and

the poor lighting, and she was unable to describe the vehicle in which the assailant left

the scene other than it was red.

       {¶ 11} We find there was sufficient evidence to submit this case to the jury. The

victim testified she recognized appellant as her assailant and gave an explanation as to

why he would have hit her. The police confirmed her injuries and the damages to the car.

Therefore, we find appellant’s first assignment of error not well-taken.

       {¶ 12} In his second assignment of error, appellant argues his convictions were

contrary to the manifest weight of the evidence.

       {¶ 13} Even when there is sufficient evidence to support the verdict, the appellate

court may find the verdict is against the weight of the evidence. Eastley v. Volkman, 132

Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 12, quoting Thompkins, 78 Ohio




5.
St.3d 380, 678 N.E.2d 541, at paragraph two of the syllabus. A challenge to the weight

of the evidence questions whether or not the greater amount of credible evidence was

admitted to support the findings of fact. Eastley. When weighing the evidence, the

appellate court must consider whether the evidence in a case is conflicting or where

reasonable minds might differ as to the inferences to be drawn from it, consider the

weight of the evidence, and consider the credibility of the witnesses to determine if “the

jury clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered.” Thompkins at 387, quoting State v.

Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). When we weigh the

evidence, we presume that the factfinder properly assessed the evidence. Eastley at ¶ 21,

quoting Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80, fn. 3, 461 N.E.2d

1273 (1984) (citation omitted).

       {¶ 14} Again, the only argument raised by appellant is that the victim’s testimony

identifying appellant was uncorroborated. We find this is an insufficient reason to

overturn appellant’s conviction. The jury is charged with weighing the evidence and

determining the credibility of the witnesses. Id. at 81, because the jury can observe “the

witnesses’ demeanor, gestures, and voice inflections” to weigh credibility. State v.

Anders, 4th Dist. Ross No. 17CA3595, 2018-Ohio-1375, ¶ 55. Upon a review of the

evidence, we find the jury did not lose its way or create a manifest miscarriage of justice

by convicting appellant. The victim’s injuries and the damage to the car were observed

by the police officers on the scene; the victim testified she knew her assailant was




6.
appellant; there was evidence of a former relationship between the victim and appellant

and a recent issue of conflict. The victim, if believed by the jury, provided the evidence

which supported the conviction.

       {¶ 15} Therefore, we find appellant’s second assignment of error not well-taken.

       {¶ 16} Having found the trial court did not commit error prejudicial to appellant

and that substantial justice has been done, the judgment of the Lucas County Court of

Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.


                                                                       Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




7.